Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-20 are pending.

Election/Restrictions
Applicant’s election of Species III in the reply filed on 3/9/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/9/21.

EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.

Reasons for Allowance
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.
Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims. Additionally, the reasons for allowance of the claims over the prior art of record 
More particularly, the instant invention (as set forth in independent claims 1 & 8), provides for (claim 1): “A vehicle smart entry system comprising: a first communication device configured to communicate with a smart key; a second communication device configured to communicate with the smart key and a smartphone; a controller configured to authenticate a user using a first time stamp value received from the smart key through the first communication device, and a second time stamp value received from the smart key through the second communication device and a third time stamp value received from the smartphone through the second communication device.”
Claim 8 is directed to a method and recites similarly: “A method of operating a vehicle smart entry system comprising: communicating, by a first communication device, with a smart key; communicating, by a second communication device, with the smart key and a smartphone; and authenticating, by a controller, a user based on a first time stamp value received from the smart key through the first communication device, a second time stamp value received from the smart key through the second communication device, and a third time stamp value received from the smartphone through the second communication device.”
The prior art of record, however, does not teach, show or suggest, the claimed structure (or method), recited, supra, and in particular, the emphasized structure and relationships of such a vehicle smart entry system/method, as set forth, supra.
More particularly, the closest prior art includes Nishidai et al. (USPGPUB 2017/0232933), Bocca et al. (USPGPUB 2018/0186332) and Ohshima (USPGPUB 2016/0148450).  
Nishidai is directed to a Vehicle control system which includes communications between a vehicle control apparatus 1, electronic (smart) key 2 and a smartphone 3 (see FIGs. 2 & 3), however, the vehicle control apparatus 1 is shown to only communicate directly with the key 2 and the smartphone 3 communicates directly with key 2, such that the apparatus 1 does not have a first communication device to communicate separately with the electronic key AND a second communication device to communicate with both the electronic key AND smartphone in order to acquire three individual time stamps in order to facilitate authentication of a user.  
Bocca, in the same field of endeavor of vehicle access control systems, teaches the ability of a vehicle communication device(s) 20, 22, 24, 26 to communicate with both a smart key 18 or a smartphone 16, however, does not also teach that the vehicle communication devices have a first communication device to communicate separately with the electronic key AND a second communication device to communicate with both the electronic key AND smartphone in order to acquire three individual time stamps in order to facilitate authentication of a user.
Still further, Ohshima, in the same field of endeavor of a vehicle remote control system which does include a first communication device 115 which can communicate with a smart key 30, a second communication device 116 that can communicate with a smartphone 40 and smart key 30, however, does not also teach that a controller is “configured to authenticate a user using a first time stamp value received from the smart key through the first communication device, and a second time stamp value received from the smart key through the second communication device and a third time stamp value received from the smartphone through the second communication device,” as required by independent claims 1 & 8.

Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1 & 8.
Moreover, since claims 2-7, 9-14 depend from and further limit the allowable subject matter of independent claims 1 & 8, respectively, they too are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
May 7, 2021